        Case 1:18-cv-10330-JPO Document 16 Filed 02/26/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CITY OF BIRMINGHAM FIREMEN'S AND
POLICEMEN'S SUPPLEMENTAL
PENSION SYSTEM, Individually and on
Behalf of All Others Similarly Situated,

                   Plaintiff,
                                                    18 Civ. 10330 (JPO)
       vs.

RYANAIR HOLDINGS PLC and MICHAEL
O' LEARY,

                   Defendants.



                         STIPULATION AND [PROPOSED] ORDER

               WHEREAS, on November 6, 2018, Plaintiff City of Birmingham Firemen's and

Policemen's Supplemental Pension System filed a putative class action complaint asserting

claims pursuant to the Securities Exchange Act of 1934 ("Complaint") against Defendants

Ryanair Holdings plc and Michael O'Leary ("Defendants");

               WHEREAS, the claims asserted in the Complaint in this action are governed by

the Private Securities Litigation Reform Act of 1995 (the "PSLRA"), 15 U.S.C. § 78u-4, which

provides a procedure for the appointment of lead plaintiff(s) and lead counsel to represent the

putative class by the Court;

               WHEREAS, on January 24, 2019, the Court appointed City of Birmingham

Firemen's and Policemen's Supplemental Pension System and City of Birmingham Retirement

and Relief System (together, the "Birmingham Funds" or "Plaintiffs") as Lead Plaintiff and

Robbins Cellar Rudman & Dowd LLP as Lead Counsel (Dkt No. 15);




                                                1
       Case 1:18-cv-10330-JPO Document 16 Filed 02/26/19 Page 2 of 3




               WHEREAS, Plaintiffs and Defendants (the "Parties") have agreed to the proposed

schedule set forth below;

              IT IS HEREBY STIPULATED AND AGREED by and between the Parties,

through their undersigned counsel, subject to approval by the Court, as follows:

               1.     Plaintiffs will file an amended complaint, no later than April 5, 2019.

              2.      Defendants will file a motion to dismiss or otherwise respond to the

                      operative complaint no later than June 14, 2019.

               3.     If Defendants file a motion to dismiss, Plaintiffs will oppose that motion

                      no later than August 23, 2019 and Defendants will file a reply brief no

                      later than October 11, 2019.

               4.     There have been no requests for an extension of time previously made in

                      this matter.

              5.      Nothing in this Stipulation shall be construed as a waiver of any defense

                      available to Defendants.

              6.      This Stipulation may be signed in counterparts.




                                                 2
       Case 1:18-cv-10330-JPO Document 16 Filed 02/26/19 Page 3 of 3




Stipulated and agreed to by:



Dated: February Q, 2019

ROBBINS GELLER RUDMAN                 CLEARY GOTTLIEB STEEN &
& DOWD LLP                            HAMILTON LLP

             ~
Darren J.Øobbins                      R er A. Cooper
Robert R. Henssler Jr.                Jared Gerber
Hillary B. Stakem                     One Liberty Plaza
Ting H. Liu                           New York, NY 10006
655 West Broadway, Suite 1900         Telephone: 212-225-2000
San Diego, CA 92101                   Facsimile: 212-225-3999
Telephone: 619-231-1058               racooper@cgsh.com
Facsimile: 619-231-7423 (fax)         jgerber@cgsh.com
darrem@rgrdlaw.com
rhenssler@rgrdlaw. com                Counsel for Defendants
hstakem@rgrdlaw.com
tliu@rgrdlaw.com


ROBBINS GELLER RUDMAN
& DOWD LLP
David Avi Rosenfeld
Samuel H. Rudman
58 South Service Road, Suite 200
Melville, NY 11747
Telephone: 631-367-7100
Facsimile: 631-367-1173 (fax)
dosenfeld@rgrdlaw. com
srudman@rgrdlaw.com


Counsel for Lead Plaintiffs



IT IS SO ORDERED.


DATED:
                                          THE HONORABLE J. PAUL OETKEN
                                          UNITED STATES DISTRICT JUDGE




                                      3
